DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 12/8/2021 wherein Claims 1, 12, 19, and 20 are amended, no claims have been added, and no claims have been canceled. Therefore, claims 1-20 are currently pending.
The Applicant’s amendment to the claim has overcome the claim objection previously set forth in the Non-Final mailed 9/23/2021. Therefore, each and every claim objection previously set forth is withdrawn at this time.
The Applicant’s amendment to the claims have overcome each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final mailed 9/23/2021. Therefore, each and every claim rejection under 35 U.S.C. § 112(b) is withdrawn at this time.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 12/8/2021, with respect to the rejection(s) of claim(s) 1, 12, and 19 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nordgren (US 2006/0253084).
The rejections under 35 U.S.C. §103 of dependent claims of 2-11, 13-18, and 20 would be withdrawn due to the Applicant’s arguments made with regards to the independent claims 1, 12, and 19. However, upon further consideration, a new ground(s) of rejection is made in view of Nordgren (US 2006/0253084) and Hiejima (US 2004/0158208).

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
Claim 5, line 2 recites “located on a distal end side” (bolded for emphasis). The Examiner suggest amending this to “located on the  distal end side” as claim 1 has previously recited “a distal end side” in line 14.
Claim 6, line 2 recites “located on a distal end side” (bolded for emphasis). The Examiner suggest amending this to “located on the  distal end side” as claim 1 has previously recited “a distal end side” in line 14.
Claim 7, line 2 recites “located on a proximal end side” (bolded for emphasis). The Examiner suggest amending this to “located on the  proximal end side” as claim 1 has previously recited “a proximal end side” in line 17.
Claim 8, line 2 recites “located on a distal end side” (bolded for emphasis).  The Examiner suggest amending this to “located on the  distal end side” as claim 1 has previously recited “a distal end side” in line 14.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordgren (US 2006/0253084).
With regards to claim 1, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a catheter assembly (See at 38 in Fig. 1) comprising: 
(30); 
a catheter hub (40, 50) fixed to the catheter (see [0056] “Distal housing part 40 comprises a tapered elongated tip 50 sized to accommodate a press fit overlapping connected relationship with the proximal end of the cannula 30”); and 
a valve body (see Figs. 11, 14, 18, and 20, respectively which show the valve body 88’, 86, 120, 130, respectively) provided in the catheter hub, wherein 
the valve body includes a hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the valve body 88’, 86, 120, and 130 respectively including a hollow main body) provided with a distal end surface located at a distal end of the valve body (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138, respectively, located at a distal end of the valve body), and a fixing portion (see Figs. 11, 14, 18, and 20, respectively, which show a fixing portion 62)  for fixing the valve body to the catheter hub (see [0058] “a proximal flange 62, which, when assembled, is compressively trapped between and compressively secured between the two housing parts 40 and 42”),
at least a part of an outer peripheral surface of the hollow main body is inclined with respect to a central axis of the valve body (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an outer peripheral surface of the hollow main body inclined with respect to a central axis of the valve body), 
at least a part of an inner peripheral surface in an internal cavity of the hollow main body is inclined with respect to the central axis (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an inner peripheral surface of the hollow main body inclined with respect to a central axis of the valve body),
(see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78 provided on the distal end surface) and a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit 78), 
wherein, when a blood pressure is applied to the hollow main body from a distal end side of the hollow main body, the distal end slit and the side slit close (see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]) and 
wherein, when a drug solution pressure is applied to the hollow main body from a proximal end side of the hollow main body, the distal end slit and the side slit opens (see [0033], [0036], [0055], [0062], [0066], [0069], [0071]).
With regards to claim 2, Nordgren discloses the claimed invention of claim 1, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that the side slit comprises: a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show the side slit comprising a pair of side slits that are continuous from the distal end surface of 90, 76, 122, and 138 respectively, in a slit length direction of the distal end slit 78).
With regards to claim 3, Nordgren discloses the claimed invention of claim 1, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that the valve body (see Figs. 11, 14, 18, and 20, respectively which show the valve body 88’, 86, 120, 130, respectively) includes a cylindrical portion formed to be thinner than the fixing portion between the hollow main body and the fixing portion (see Figs. 12, 15, 19, and 21 which show a cylindrical portion 68 formed to be thinner than the fixing portion 62 between the hollow main body and the fixing portion).
With regards to claim 4, Nordgren discloses the claimed invention of claim 3, and Nordgren further discloses (Figs. 1-4, 14-15, and 18-19) a proximal end of the side slit is located at a proximal end of the cylindrical portion (see Figs. 14 and 19 respectively, which show a proximal end of the side slit located at a proximal end of the cylindrical portion 68).
With regards to claim 5, Nordgren discloses the claimed invention of claim 1, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a proximal end of the side slit is located on a distal end side with respect to a proximal end of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a proximal end of the side slit located on a distal end side with respect to the proximal end, shown at the proximal most edge of 62, of the hollow main body).
With regards to claim 6, Nordgren discloses the claimed invention of claim 1, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that a proximal end of the side slit is located on a distal end side with respect to a distal end of the fixing portion (see Figs. 13, 15, 19, and 21, respectively, which show a proximal end of the side slit located on a distal end side with respect to a distal end, shown at the distal most end of 62, of the fixing portion 62).
With regards to claim 7, Nordgren discloses the claimed invention of claim 5, and Nordgren further discloses that (Figs. 1-4, 6, 14-15, and 18-19) that the proximal end of the side slit is located on a proximal end side with respect to a central position in an axial direction of the hollow main body (see Figs. 15 and 19 which shows the proximal end of the side slit located on a proximal end side with respect to the central position in an axial direction of the hollow main body).
With regards to claim 8, Nordgren discloses the claimed invention of claim 5, and Nordgren further discloses (Figs. 1-4, 7-8c, 11-13, and 20-21) that the proximal end of the side slit is located on a distal end side with respect to a central position in an axial direction of the hollow main body (see Figs. 13, 19, and 21, respectively which show the proximal end of the side slit located on a distal end side with respect to a central position in an axial direction of the hollow main body) .

With regards to claim 12, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) comprising: 
a hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, including a hollow main body) including a distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138); and 
a base located on a proximal end side of the hollow main body (see Figs. 11, 14, 18, and 20, respectively, which show a base 62 located on a proximal end side of the hollow main body), wherein 
at least a part of an outer peripheral surface of the hollow main body is inclined with respect to a central axis of the hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an outer peripheral surface of the hollow main body inclined with respect to a central axis of the valve body), 
(see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an inner peripheral surface in an internal space of the hollow main body inclined with respect to a central axis), and 
the hollow main body includes a distal end slit provided on the distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78 provided on the distal end surface 90, 76, 122, and 138) and a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit), wherein the hollow main body is elastically moveable between a closed state and an open state, wherein, in the closed state, a material of the hollow main body is in contact along a length of the distal end slit and the side slit (see [0033] “The preferred materials…and synthetic elastomeric materials. The material at each slit valve must have sufficient flexibility for the lips forming the normally closed slit”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), and wherein, in the open state, the material of the hollow main body is separated along the length of the distal end slit and the side slit (see [0033] “The material at each slit valve must have sufficient flexibility for…flex inwardly or outwardly or both”, [0036-0037], [0055], [0062], [0066], [0069], [0071]).
With regards to claim 13, Nordgren discloses the claimed invention of claim 12, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78) extends from the distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138) to the internal space of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show the internal space of the hollow main body), and wherein the side slit extends from the outer peripheral surface of the hollow main body to the internal space of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show the side slit extending from the outer peripheral surface of the hollow main body to the internal space of the hollow main body).
With regards to claim 14, Nordgren discloses the claimed invention of claim 13, and Nordgren further discloses (Figs. 1-4, 6, 14-15, and 18-19) that a proximal end of the side slit is located at a proximal end of the hollow main body (see Figs. 15 and 18 which shows the proximal end of the side slit located on a proximal end side the hollow main body).
With regards to claim 15, Nordgren discloses the claimed invention of claim 13, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a proximal end of the side slit terminates at a point between the hollow main body and the base (see Figs. 13, 15, 19, and 21, respectively, which show the side slit terminates at a point between the hollow main body and the base 62).
With regards to claim 16, Nordgren discloses the claimed invention of claim 13, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) the side slit comprises: a pair of side slits that each join with and run from the distal end slit, disposed in the distal end surface in a direction toward the proximal end side of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a pair of side slits that each join with and run from the distal end slit 78, disposed in the distal end surface 90, 76, 122, and 138, respectively, in a direction toward the proximal end side of the hollow main body)
With regards to claim 17, Nordgren discloses the claimed invention of claim 16, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a first side slit of the pair of side slits is joined with a first end of the distal end slit on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit on an opposite second side of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a first side slit of the pair of side slits that is joined with a first end of the distal end slit 78 on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit 78 on an opposite second side of the hollow main body).
With regards to claim 18, Nordgren discloses the claimed invention of claim 17, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that the medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) further comprises: a cylindrical portion (see Figs. 12, 15, 19, and 21 which show a cylindrical portion 68) disposed between the hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, including a hollow main body)  and the base (see Figs. 11, 14, 18, and 20, respectively, which show a base 62), the cylindrical portion comprising an outer diameter less than an outer diameter of the base (see Figs. 12, 15, 19, and 21, respectively, which shows the cylindrical portion 68 comprising an outer diameter less than the outer diameter of the base 62 shown in Figs. 12, 15, 19, and 21)
With regards to claim 19, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) comprising: 
a cylindrical base (see Figs. 12, 15, 19, and 21, respectively, which show a cylindrical base 62) extending from a proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a proximal surface at the proximal edge of 62) to a distal surface (see Figs. 13, 15, 19, and 21, respectively, which show a distal surface at the distal most edge of 62),
a tapered body formed from the distal surface and extending a length to a distal end surface of the tapered body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, comprising a tapered body from the distal surface, shown at the distal most edge of the cylindrical base 62, and extending a length to a distal end surface, shown at 90, 76, 122, and 138, respectively, of the tapered body), wherein a hollow volume extends from the proximal surface of the cylindrical base into the tapered body (see Figs. 12, 15, 19, and 21, respectively, which shows a hollow volume that extends from the proximal surface of the cylindrical base, shown at the proximal most edge of the cylindrical base 62, into the tapered body); 
an end slit disposed across the distal end surface of the tapered body and extending into the hollow volume (see Figs. 11, 14, 18, and 20, respectively, which show an end slit 78 disposed across the distal end surface 90, 76, 122, and 138, respectively, of the tapered body and extending into the hollow volume); 
a first side slit extending from a first end of the end slit and along an outer periphery of the tapered body in a direction toward the proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a first side slit extending from a first end of the end slit 78 and along an outer periphery of the tapered body in a direction toward the proximal surface); and 
a second side slit extending from a second end of the end slit and along the outer periphery of the tapered body in the direction toward the proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a second side slit extending from a second end of the end slit 78 and along the outer periphery of the tapered body in the direction toward the proximal surface), wherein the second end of the end slit is arranged opposite the first end of the end slit (see Figs. 13, 15, 19, and 21, respectively, which shows the second end slit arranged opposite the first end of the end slit), and wherein the first side slit and the second side slit separate the tapered body into a first deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the first deformable portion 74’, 74, 80, and 80, respectively) and an opposite second deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the second deformable portion 74’, 74, 80, and 80, respectively), wherein the medical valve is moveable between a closed state and an open state, wherein, in the closed state, a material of the first deformable portion is in contact with a material of the second deformable portion along a length of the end slit and the first side slit, and the second side slit (see [0033] “The preferred material…and synthetic elastomeric materials. The material at each slit valve must have sufficient flexibility for the lips forming the normally closed slit”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), and wherein, in the open state, the material of the first deformable portion is separated from the material of the second deformable portion along the length of the end slit and the first side slit, and the second side slit (see [0033] “The material at each slit valve must have sufficient flexibility for…flex inwardly or outwardly or both”, [0036-0037], [0055], [0062], [0066], [0069], [0071]).
With regards to claim 20, Nordgren discloses the claimed invention of claim 19, and Nordgren further discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) that the first deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the first deformable portion 74’, 74, 80, and 80, respectively) and the second deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the second deformable portion 74’, 74, 80, and 80, respectively) are elastically separable at the first and second side slits (see Figs. 11, 14, 18, and 20, respectively, which shows the first deformable and second deformable portion elastically separable at the first and second side slits; and see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren in view of Hiejima (US 2004/0158208). 
With regards to claim 9, Nordgren discloses the claimed invention of claim 1, however, Nordgren is silent with regards to the catheter assembly being provided with an inner needle inserted into the catheter, and in a state in which the inner needle inserts through the valve body, a gap is formed between slit surfaces forming the distal end slit and an outer surface of the inner needle.
Nonetheless, Hiejima teaches (Figs. 1-9) the catheter assembly (see Fig. 1) is provided with an inner needle (4) inserted into the catheter (1), and in a state in which the inner needle (3) (See Figs. 1-9), a gap (see Fig. 3) is formed between slit surfaces forming the distal end slit (18) and an outer surface of the inner needle (see Fig. 3 which shows a gap formed between slit surfaces forming the distal end slit 18 and an outer surface of the inner needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Nordgren with a teaching of Hiejima such that the catheter assembly is provided with an inner needle inserted into the catheter, and in a state in which the inner needle inserts through the valve body, a gap is formed between slit surfaces forming the distal end slit and an outer surface of the inner needle. One of ordinary skill in the art would have been motivated to make this modification, as Hiejima teaches that the needle facilitates placement of the catheter assembly into a blood vessel of the patient. Furthermore, blood in the blood vessel and body fluids of the patient flash back, and flow out of the inner needle into the inner needle hub. This outflow can be visually confirmed via the inner needle hub, and it is possible to easily confirm whether the needle sticking has been correctly carried out (see [0069] of Hiejima).
With regards to claim 10, Nordgren discloses the claimed invention of claim 1, however, Nordgren is silent with regards to the catheter assembly further comprising: a hollow opening member arranged in a lumen of the catheter hub which is displaceable in a distal direction with respect to the catheter hub to open the valve body.
Nonetheless, Hiejima teaches (Figs. 1-9) the catheter assembly (see Fig. 1) further comprising: a hollow opening member (4) arranged in a lumen (see Fig. 3) of the catheter hub (2) which is displaceable in a distal direction with respect to the catheter hub to open the valve body (3; see Figs. 1-9).

The catheter assembly of Nordgren modified in view of the teaching of Hiejima will hereinafter be referred to as the catheter assembly of Nordgren and Hiejima.
With regards to claim 11, Nordgren and Hiejima teaches the claimed invention of claim 10, however Nordgren is silent with regards to in a state in which the hollow opening member opens the valve body, the distal end slit of the valve body is deformed along an outer shape of the hollow opening member, and a gap of the side slit is widened in a distal direction.
Nonetheless, Hiejima further teaches (Figs. 1-9) that the hollow opening member (4) opens (see Fig. 3) the valve body (3), the distal end slit (18) of the valve body is deformed along an outer shape of the hollow opening member (see Figs. 3 and the valve body 3 being deformed along an outer shape of the hollow opening member 4), and a gap (see Fig. 3) of the side slit (see [0063] “a slit 18, which extends along the entire lengthwise (diametrical) length of the front end of the openable/closable portion 14 and is located in the widthwise middle portion of the front end of the openable/closable portion 14, is formed to extend through the front end portion of the widthwise middle portion of the front end of the openable/closable portion 14 in the longitudinal direction”) is widened in a distal direction (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify catheter assembly of Nordgren and Hiejima with a further teaching of Hiejima such that the hollow opening member opens the valve body, the distal end slit of the valve body is deformed along an outer shape of the hollow opening member, and a gap of the side slit is widened in a distal direction. One of ordinary skill in the art would have been motivated to make this modification, as Hiejima teaches that the needle facilitates placement of the catheter assembly into a blood vessel of the patient. Furthermore, blood in the blood vessel and body fluids of the patient flash back, and flow out of the inner needle into the inner needle hub. This outflow can be visually confirmed via the inner needle hub, and it is possible to easily confirm whether the needle sticking has been correctly carried out (see [0069] of Hiejima).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordgren (US 2009/0259175) see Figs. 11-14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783